

116 HR 7647 IH: To provide for a COVID–19-related delay regarding annual limitation on cost-sharing for group health plans and individual and small group health insurance coverage.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7647IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. McEachin (for himself, Mr. Rodney Davis of Illinois, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a COVID–19-related delay regarding annual limitation on cost-sharing for group health plans and individual and small group health insurance coverage.1.COVID–19-Related Delay Regarding Annual Limitation on Cost-Sharing for Group Health Plans and Individual and Small Group Health Insurance CoverageFor a plan or policy year that begins on or after January 1, 2020, and prior to the first calendar year that begins on or after the date that is twelve months after the end of the public health emergency first declared by the Secretary of Health and Human Services on January 27, 2020, with respect to the 2019 Novel Coronavirus—(1)section 156.130(h) of title 45, Code of Federal Regulations, as published in the Federal Register on May 14, 2020, shall not apply; and(2)with respect to a group health plan or an issuer of individual or small group health insurance coverage (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)), the Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and Human Services shall enforce section 156.130(h) of title 45, Code of Federal Regulations, as published in the Federal Register on April 25, 2019, and in effect on October 1, 2019.